Citation Nr: 1534270	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-09 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for tinea pedis. 

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as stomach disorder. 

5.  Entitlement to service connection for high blood pressure. 

6.  Entitlement to service connection for a heart disorder to include as a result of exposure to herbicide. 

7.  Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

8.  Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

9.  Entitlement to service connection for peripheral neuropathy of the right lower extremity. 

10.  Entitlement to service connection for peripheral neuropathy of the left lower extremity. 

11.  Entitlement to service connection for hyperthyroidism, claimed as a thyroid disorder. 

12.  Entitlement to service connection for low back disorder. 

13.  Entitlement to service connection for cervical spine disorder. 

14.  Entitlement to an initial rating in excess of 20 percent for residuals of surgery for adenocarcinoma of the prostate.  

15.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968, with additional service in the Puerto Rico National Guard from 1978 to 1999.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO, in part, granted service connection for urinary incontinence as a residual of surgery for adenocarcinoma of the prostate, and assigned a 20 percent rating, effective September 21, 2010, the date of receipt of the claim for service connection.  In March 2011, the Veteran filed a notice of disagreement (NOD) with the initial rating. As  In the February 2011 rating decision, the RO, in part, denied service connection for the disabilities identified on the title page.  In May 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) for all  claims was issued in March 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals in April 2013.

In April 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  

In addition to the paper claims file, the Veteran has paperless, electronic files in the Veterans Benefits Management System (VBMS) and Virtual VA claims processing system .  These files contain the transcript of the Board hearing but no other evidence relevant to this appeal.  

The Board's decision addressing the claim for higher rating and claims for service connection for disabilities other than GERD is set forth below.  The claims for service connection for GERD  addressed in the remand following the order.  The remand also addresses the claim for a TDIU-for which the Veteran has completed the first of two actions required to place this matter in appellate status.  These matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each the claims herein decided have been accomplished.

2.  While the Veteran has complained of right knee pain, heart palpitations, low back and cervical discomfort, and generally claimed neuropathy of the extremities, disorder of the left knee, and tinea pedis, there is no competent, probative evidence that the Veteran currently has, or at any point pertinent to this appeal has had any disability of the  right or  left knee, heart, tinea pedis, upper and lower extremities, low back, or cervical spine.

3.  The Veteran's hypertension (claimed as high blood pressure) and hyperthyroidism each manifested many years after service, and there is no competent, credible, evidence even suggesting that there exists a medical nexus between an in-service event, injury or disease, to include herbicide exposure and any such disease.  

4.  Prior to April 8, 2015, the Veteran's residuals of surgery for adenocarcinoma of the prostate (radical prostatectomy) manifested as urinary stress incontinence and predominantly by urinary frequency with awakenings to void three to four times per night. 

5. Since April 8, 2015, the Veteran's residuals of surgery for adenocarcinoma of the prostate (radical prostatectomy) have manifested as urinary stress incontinence predominantly by urinary leakage requiring the use of absorbent materials which must be changed three to four times per day.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for a left knee disorder are not met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

3.  The criteria for service connection for tinea pedis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

5.  The criteria for service connection for high blood pressure are not met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

6.  The criteria for service connection for a heart disorder, to include as due t to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

7.  The criteria for service connection for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

8.  The criteria for service connection for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

9.  The criteria for service connection for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

10.  The criteria for service connection for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

11.  The criteria for service connection for hyperthyroidism, claimed as a thyroid disorder, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

12.  The criteria for service connection for a low back disorder are not met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

13.  The criteria for service connection for a cervical spine disorder are not met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

14.  The criteria for an initial rating in excess of 20 percent for residuals of surgery for adenocarcinoma of the prostate, prior to April 8, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.5, 4.14, 4.115a, 4,115b, Diagnostic Code 7527, 7528 (2014).  

15.  The criteria for a 40 percent but no higher rating  for residuals of surgery for adenocarcinoma of the prostate, from April 8, 2015, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.5, 4.14, 4.115a, 4,115b, Diagnostic Code 7527, 7528 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. §3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini,
18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In October 2010, the RO provided timely notice that met the requirements.  The notice provided all five criteria to substantiate claims for service connection on a direct and presumptive basis, and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

After the February 2011 award of service connection for urinary incontinence as a residual of a prostatectomy and the filing of the Veteran's disagreement with the initial rating assigned, the March 2013 SOC set forth the criteria for higher ratings for the urinary incontinence (the timing and form of which suffices, in part, for Dingess/Hartman).  Although the record includes no notice letter specific to the claim for higher rating herein decided, no such letter was required for the downstream, initial rating issue.  See 38 U.S.C.A. § 5103A;VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of active and National Guard service and VA treatment records, the latter through September 2013.  In June 2012, the Veteran noted that he received treatment by four private physicians for heart, thyroid, and urinary disorders.  In correspondence in October 2012, the RO advised the Veteran that authorizations for VA to obtain these records was required and provided the appropriate VA Form 21-4142 for each provider.  No responses were received.  The Veteran was provided VA examinations in January 2011 addressing the Veteran's contended heart disorder and in January 2011 and November 2012 addressing urinary incontinence.   Examinations for the remaining claims on appeal were not provided for reasons noted below.  Therefore, no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required. 

With respect to the April 2015 Board hearing, the Veteran was provided an opportunity to orally set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2)(2014), and that the hearing was legally sufficient.

During the April 2015 hearing, the undersigned identified all issues on appeal.  Also, information was solicited regarding the Veteran's claimed disorders, addressing his activities, symptoms, and treatment during active service, why he believed the disabilities warranted service connection, and whether there was any pertinent, outstanding evidence available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The undersigned essentially suggested the submission of additional evidence relevant to the etiology of the disorders to include written opinions documenting those provided orally to the Veteran.  Nothing during the hearing or at any other time has given rise to possibility that there are any existing, outstanding records relevant to the claims herein decided that must be obtained prior to the Board's adjudication of the claims.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 54 (Fed. Cir. 1998). 


II. Analysis

The Veteran served as a U.S. Army transportation specialist with service in the Republic of Vietnam from February 1967 to February 1968.  During the Board hearing, he testified that he operated and guarded vehicles and supplies for delivery to troops in the field and performed light construction duties.  He later served in the same occupation in the Puerto Rico National Guard from 1978 to 1999, retiring with 22 years of service.  

The Veteran contended in his September 2010 claim that the following disorders first manifested in March 1967:  low back, cervical spine, bilateral knees, tinea pedis, and peripheral neuropathy of all extremities.  He contended that the following disorders first manifested from 2002 to 2005: heart, thyroid, and high blood pressure.  During the Board hearing, the Veteran testified that during military training, he hit a rock with his right knee but had no other traumatic injuries or accidents.  However, he stated that he experienced problems with the upper and lower back since military service but experienced no problems with his left knee.   

A. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain identified chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a compensable degree within a prescribed period following separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  In this case, arthritis, cardiovascular disease including hypertension, and organic diseases of the nervous system are among those listed in the regulation.  

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain designated herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  The designated herbicide agents are those that were used in support of U.S. and allied military operations in the Republic of Vietnam that contained chemicals 2,4-dichlorophenoxyacetic acid (2,4-D) and 2, 4, 5 trichlorophenoxyacetic acid (2,4,5-T) and its contaminant TCDD; cacodylic acid; and picloram.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In this case, service personnel records show that the Veteran served Vietnam during the specified period of time and is presumed to have been exposed to these herbicide agents.  

Service connection based on exposure to the designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  The diseases are associated with herbicide exposure for purposes of the presumption include ischemic heart disease and acute and subacute peripheral neuropathy but not any of the other disorders for which the Veteran seeks service connection.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).   

Even if a veteran is not entitled to presumptive service connection for a disease including as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for service connection for right and left knee, tinea pedis, high blood pressure, heart disorder, peripheral neuropathy of the right and left, upper and lower extremities, and hyperthyroidism, as well as low back, and cervical spine disorders must be denied. 

Service treatment records including  the report of a March 1968 active duty discharge physical examination are silent for any symptoms, diagnoses, or treatment for any claimed disorder.  The Veteran denied a history of all listed symptoms and disorders and reported no medical problems.  He denied all illnesses and injuries or self-treatment for anything other than minor colds.  The military physician noted no abnormalities. Blood pressure was normal.  

The Veteran enlisted in the National Guard in 1978.  He provided the same negative history at  August 1978 enlistment and on August 1983, October 1987, June 1991, and September 1994 periodic physical examinations in which the examiners again noted no abnormalities with one exception.  In October 1987, the examiner noted that the Veteran had experienced a kidney stone that was spontaneously expelled.  In a November 1998 annual medical certificate, the Veteran noted no medical problems and no treatment by a medical provider since his last examination in 1994.   The Veteran listed his civilian occupation as bank teller or paymaster on all history questionnaires.  

VA outpatient records of treatment at VA clinics in Puerto Rico from May 2002 to April 2011 show treatment for the claimed disorders as follows.  In May 2002, a primary care clinician noted the Veteran's report of a history of neck discomfort with no history of trauma and no current symptoms.  In October 2005, a primary care clinician noted the Veteran's report of a diagnosis of hyperthyroidism and treatment with medication by a private physician.  In May 2006, a primary care clinician noted the Veteran's report of right knee discomfort for the past four months, diagnosed right knee arthralgia, and prescribed medication.  No imaging studies were obtained and there was no follow up in later patient encounters.  In December 2008, a clinician diagnosed stage 1 hypertension and prescribed medication.  

In January 2011, the Veteran underwent a VA heart examination.  A VA internal medicine physician noted a review of the claims file and that the Veteran had submitted a claim for a heart disorder as a result of herbicide exposure.  The Veteran reported that he had been diagnosed with hypertension and a heart disorder by a private cardiologist.  He reported occasional heart palpitations and the use of a medication for hypertension.  He was able to exercise by bicycling or walking two to three times per week.  A clinical examination was normal.  An echocardiogram obtained in December 2009 showed trivial or mild tricuspid, mitral, and pulmonary valve insufficiencies but with a left ventricular ejection fraction of 60 percent.  A stress test performed in December 2009 showed an effort of 10 metabolic equivalents.  A concurrent echocardiogram showed an ejection fraction greater than 50 percent.  The physician noted no evidence of coronary artery disease.  

The Veteran obtained outpatient treatment at a VA clinic in Colorado dated from April 2011 to October 2011.  He  reported a history of treatment for hyperthyroidism and hypertension as well as symptoms of low back and right knee pain since 1968.  In July 2011, the Veteran denied any neck or head injuries.  

From October 2011 to September 2013, records of primary care at VA clinics in Puerto Rico continued to list hyperthyroidism and hypertension as on-going disorders, under control with prescription medication.  There were no symptoms, diagnoses, imaging studies, or treatment for the right knee, low back, cervical spine or ischemic heart disease.  The treatment and examination records are entirely silent for any mention of the left knee, tinea pedis, or peripheral neuropathy.  

During the February 2015 Board hearing, the Veteran testified that the only traumatic injury he sustain in service was striking his right knee on a rock during training but that he received VA treatment for the right knee, low back, and cervical spine after service at VA clinics.  He denied that any clinicians associated these disorders with events in service and denied any problems with his left knee. The Veteran testified that he was told by VA providers that his hypertension, heart disease, peripheral neuropathy, and hyperthyroidism could have been caused by exposure to herbicide, but he did not have written statements to that effect. 

As a preliminary matter, the Board finds that the Veteran is competent to report on his observed symptoms such as joint and spinal discomfort and on information told to him by medical providers.  However, the Board finds that he is not credible in his reports of the first onset of any symptoms during active service, or prior to 2002, or that he experienced a continuity of symptoms since active service because this lay evidence is inconsistent with many Army and National Guard physical examinations that included health questionnaires completed by the Veteran.  These reports do not represent an absence of treatment but rather affirmative lay answers to specific questions and medical assessments of symptoms of illness, injuries, diagnoses and treatment as well as objective clinical examinations.   

Furthermore, the Veteran cannot provide evidence of a current chronic disability meeting the first element of service connection in any case other than when indications are observable to a lay person.  The matters of diagnosis of the disabilities here at issue are complex matters within  the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of a diagnosis of each claimed  disorder is  a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he simply is not competent to render a probative (i.e., persuasive) opinion as to diagnosis of any of the claimed disorders.  

Likewise, neither the Veteran's wife nor his representative is shown to be competent to render a diagnosis with respect to any claim for which a diagnosed disability is lacking, or to establish a medical nexus between diagnosed disability and any in-service event, injury or disease, as appropriate.  

Here, the Board finds that service connection for right and left knee disorders, tinea pedis, peripheral neuropathy, heart, low back, and cervical spine disorders is not warranted on a direct or presumptive basis because there is no competent and credible evidence of current chronic disabilities.  Therefore, the first element of service connection and the requirement for a VA examination is not met.  
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran denied any disability of the left knee during his Board hearing and denied any traumatic injuries other than one to his right knee during training.  The right knee arthralgia reported to a primary care clinician in 2006 had existed for four months, did not persist, and was never mentioned again in many primary care encounters through 2013.  A notation was not just simply omitted or not observed; rather, the reports contained listings of various physical systems and places for the clinician to note abnormalities.  Musculoskeletal assessments were silent for any symptoms and showed no limitations of motion or neurological complications.  The Veteran reported a history of neck discomfort in 2002 but he had no symptoms at the time and all subsequent primary care records are silent for any recurrent cervical spine symptoms.  VA records are entirely silent for any symptoms, diagnoses, or treatment for tinea pedis, low back disorders, or for peripheral neuropathy.  A VA physician in January 2011 ruled out any heart disorder.  Although the Veteran reported treatment by a private cardiologist in June 2012, he did not authorize the recovery of pertinent treatment records.  VA treatment records show only medications for hypertension and hyperthyroidism.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claims for service connection for right and left knee disorders, tinea pedis, peripheral neuropathy, heart, low back, and cervical spine disorders must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

The Board further finds that service connection for hypertension and hyperthyroidism is not warranted because the diseases first manifested greater than one year after active service with no credible lay or medical evidence of the onset of disease or injury in service meeting the second element of service connection or triggering the requirement for a VA examination.  Id.  Notably, these diseases are not among those for which a presumption of service connection based on herbicide exposure is available.   Moreover, there is no medical suggestion whatsoever that either disability had its onset during service or is otherwise medically related to an in-service event, injury or disease.  

VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service to which a current disability may be related.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a physician to review the record because any examination report or medical opinion could not provide competent evidence of the incurrence of the claimed disability in service.  

For all the foregoing reasons, the Board finds that the claims for service connection for right and left knee disorders, tinea pedis, peripheral neuropathy, high blood pressure, and hyperthyroidism, as well as or heart, low back, and cervical spine disorders must be denied.  In reaching the conclusions to deny these claims, the  Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent, credible and probative evidence to support the required elements of the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

Malignant neoplasms of the genitourinary system are rating under 38 C.F.R. § 4.115(b), Diagnostic Code 7528.  This Diagnostic Code provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, a rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local recurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.  Under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, or postoperative residuals are also rated as voiding dysfunction or urinary tract infections, whichever is predominant.  38 C.F.R. § 4.115b.

In this case, there is no evidence of record to indicate that the Veteran experiences renal dysfunction or chronic urinary tract infections.  Therefore, those criteria do not apply.  

Voiding dysfunction is rated under the subcategories of urine leakage, frequency, or obstructed voiding.   38 C.F.R. § 4.115a.  As there is no evidence of obstructive voiding, these criteria do not apply.  

Ratings for urinary dysfunction contemplate continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating is warranted if the wearing of absorbent materials is required and must be changed less than two times per day.  A 40 percent rating is warranted when these factors require the use of an appliance or the wearing of absorbent materials which must be changed two to four times per day.  If absorbent materials must be changed more than four times per day, a 60 percent rating is warranted.  There is no higher schedular rating.  38 C.F.R. § 4.115a.

Urinary frequency warrants a 20 percent rating for a daytime voiding interval of one to two hours or awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval less than one hour, or awakening to void five or more times per night.  There is no higher schedular rating.  Id. 

The Veteran was diagnosed with adenocarcinoma of the prostate in January 2004 and underwent a radical prostatectomy in March 2004 followed by a course of therapy at a private medical facility.  The RO received the Veteran's claim for service connection for post-operative residuals in September 2010.  

In January 2011, a VA urologist noted a review of the claims file which does not contain the 2004 records of diagnosis and surgical treatment for prostate cancer.  However, the urologist referred to a 2004 biopsy and to the Veteran's report that there had been no recurrence of the disease.  The urologist noted that the residuals of surgery and therapy were urinary incontinence and erectile dysfunction.  The Veteran reported experiencing urinary frequency of daytime voiding every two to three hours and voiding three times overnight.  The Veteran also experienced some urinary leakage but did not use absorbent materials. 

In February 2011, the RO granted service connection and a 20 percent rating, effective September 21, 2010, the date of receipt of the claim for service connection.   The RO based the rating in part on the frequency of nocturnal voiding. The RO also granted service connection for erectile dysfunction and special monthly compensation for loss of use of a creative organ which are not on appeal.  

In a March 2011 NOD, the Veteran noted that he experienced voiding five to seven times per day and four to six times at night.  

In November 2012, another VA physician noted a review of the claims file and confirmed that monitoring of the Veteran's prostate specific antigen (PSA) showed no cancer recurrence or need for further therapy.  The Veteran reported occasional urinary leakage when coughing, sneezing, lifting, carrying, or pushing and used absorbent materials several times per year when leaving home for an extended time.  When doing so, he changed the materials three to four times per day but had not done so for more than one month and was not using the materials at the time of the examination.  Voiding interval was between one and two hours in the daytime and three to four times overnight.   

VA primary care records from 2004 through 2013 list urinary stress incontinence as an on-going issue under the care of a private urologist.  There are no notations regarding recurrent cancer, voiding interval, or use of absorbent material.  Routine urine testing did not identify recurrent infections or renal disease.  There were no dilation procedures, and the Veteran did not report obstructive symptoms such as a weak stream.  

In a March 2015 brief, the Veteran's representative noted that the Veteran used six absorbent pads per day.  

During the April 2015 Board hearing, the Veteran testified that his urinary leakage had become more frequent and that he used absorbent materials three to four times per day and awakened to void three times overnight.  However the Veteran's wife testified that the Veteran did not want to use the materials but on some occasions, the Veteran changed the materials four or five times per day.  

Considering the pertinent evidence in light of applicable rating criteria,  the Board finds that the claim for a rating in excess of 20 percent for residuals of a prostatectomy is not warranted prior to April 8, 2015, but that a rating of 40 percent, but not higher, is warranted from April 8, 2015, the date of testimony at the Board hearing of more frequent use of absorbent materials.  

At all times since the effective date of service connection on September 21, 2010, a rating in excess of 20 percent for voiding frequency is not warranted.  The Veteran consistently reported daytime intervals of two to three hours, worsening to no more than every one to two hours with awakening to void three to four times at night.  A higher rating for this dysfunction is not warranted because daytime voiding interval was not less than one hour and awakening to void at night was not five or more times. 

Prior to April 8, 2015, lay and medical evidence showed that the Veteran did not require absorbent materials until reported to an examiner in November 2012 and then used them only intermittently during the past year when leaving the home for an extended time and not during the examination.  Therefore, the Board finds that during this time, a higher rating for voiding dysfunction and the use of absorbent materials two to four times per day is not warranted.  Although the Veteran reported that he used materials three to four times on occasion, these episodes were very infrequent and not representative of the stable level of disability

However, credible lay evidence offered in testimony at the April 8, 2015 Board hearing showed that from this date, the current predominant dysfunction is urinary leakage and the regular and more frequent need for absorbent materials.  The Board considered the representative's report of changing six times per day and the wife's report of four to five times per day.  However, the Board places greatest probative weight on the Veteran's own testimony of three to four times per day as this is a very personal matter best reported by the individual with the disability.  Therefore, a 40 percent rating is warranted for the changing of absorbent materials from two to four times per day from April 8, 2015.  A higher rating is not warranted because the most probative lay evidence does not indicate changes more than 4 times per day.  

Although the Veteran testified that his symptoms of urinary stress incontinence had become more severe, another VA examination is not required because the Veteran provided credible lay testimony regarding voiding interval and use of absorbent materials for application of the rating criteria.  There is no lay or medical evidence of obstruction stream, recurrent infections, or evidence of renal disease.  Therefore, an additional examination would serve no purpose as it would only document the Veteran's own reports of voiding interval and use of absorbent materials.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected residuals of a prostatectomy been shown to be so exceptional or unusual as to warrant the assignment of a compensable rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B (5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration at all points pertinent to appeal.   The rating schedule fully contemplates the described symptomatology to the extent attributable to the service-connected residuals of a prostatectomy, and provides for ratings higher than that assigned based on more significant functional impairment, should the service-connected disability worsen.  Moreover, there is no medical indication or specific argument that the applicable criteria are inadequate to rate the service-connected lumbar spine disability under consideration at any pertinent point.  The Veteran is able to leave his home and carry out daily activities with the use of absorbent materials and access to rest facilities.     

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014), , a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's residuals of a prostatectomy have been appropriately rated as a single disability, and there is no additional, indistinguishable genitourinary impairment.   As the current appeal does not involve evaluation of multiple service-connected disabilities, the holding of Johnson is inapposite here.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and referral of the matter for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that the matter of entitlement to a TDIU may be considered a component of a claim for higher rating when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as noted in the remand, below, the Veteran has filed a formal claim for a TDIU based on all service-connected disabilities.  However, there is no evidence or allegation that the disability currently under consideration, alone, has actually or effectively rendered the Veteran unemployable.  As such, and on these facts, the Board finds that no TDIU claim, pursuant to Rice, has reasonably been raised in connection with the claim for higher rating herein decided, and need not be addressed in conjunction with this claim.

For all the foregoing reasons, the Board concludes that, while the evidence supports assignment of a 40 percent. but no higher, rating for residuals of adenocarcinoma of the prostate April 8, 2015, there is no basis for assignment of a rating in excess of 20 percent for the disability  prior to April 8. 2015.  Hence, no further  staged rating of the disability, pursuant to Fenderson,is warranted., and that portion of the appeal must be denied.  The Board has favorably applied the benefit-of-the-doubt doctrine in awarding the 40 percent rating from April 8, 2015, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied. 

Service connection for tinea pedis is denied. 

Service connection for high blood pressure is denied. 

Service connection for a heart disorder, to include as due to herbicide exposure, is denied. 

Service connection for peripheral neuropathy of the right upper extremity is denied. 

Service connection for peripheral neuropathy of the left upper extremity is denied. 

Service connection for peripheral neuropathy of the right lower extremity is denied. 

Service connection for peripheral neuropathy of the left lower extremity is denied. 

Service connection for hyperthyroidism, claimed as a thyroid disorder is denied. 

Service connection for a low back disorder is denied. 

Service connection for a cervical spine disorder is denied. 

An initial rating in excess of 20 percent for residuals of surgery for adenocarcinoma of the prostate, prior to April 8, 2015, is denied.  

A  40 percent rating for residuals of surgery for adenocarcinoma of the prostate, from April 8, 2015, is granted, subject to the legal authority governing the payment of compensation.  


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim for service connection for GERD is warranted.  

Army and National Guard service treatment records are silent for any symptoms, diagnoses or treatment for gastrointestinal disorders.  In July 2008, a VA primary care clinician noted that the Veteran had been diagnosed with GERD, which was stable using prescribed proton pump inhibitor medication.  Although the report indicated that the initial diagnosis was made by a VA clinician in June 2004, the report of his patient encounter is silent for the diagnosis.  Nevertheless, since 2008, primary care records noted that GERD was an on-going medical issue. 

In February 2011, the RO denied service connection for GERD, finding that there was insufficient evidence of a current disability. 

During the April 2015 Board hearing, the Veteran testified that he had been diagnosed with GERD at a VA clinic after service, although he could not recall the date.  The Veteran's wife testified that she recalled the Veteran undergoing an endoscopy at the VA Medical Center in Puerto Rico.  Further, the wife suggested that the Veteran's stomach distress may be caused by anxiety and thus secondary to his service-connected PTSD.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one and does not require medical evidence.  McLendon, 20 Vet. App. at 83; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).   Here, there is competent evidence of a current GERD disability and competent lay evidence associating gastrointestinal distress with anxiety.  Therefore, the low threshold for a VA examination has been met.  

The Veteran is hereby notified that failure to report to the  scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file currently includes VA outpatient treatment records dated from May 2002 to September 2013, but the Veteran testified in April 2015 that he continues to receive treatment for his disabilities at a VA clinic.  Accordingly, the AOJ should obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since September 2013.

The  AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal (to include as regards private (non-VA) records)), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should also provide notice of what is needed to establish service connection on a secondary basis.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Finally, in a December 2012 rating decision, the AOJ denied a TDIU.  In April 2013, the Veteran filed an NOD.  The Veteran has properly initiated an appeal with respect to the RO's denial of a TIDU, and the AOJ must issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an appropriate SOC with respect to the denial of a TDIU, along with a VA Form 9, and afford them full opportunity to perfect an appeal as to that issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of any issue not currently in appellate status-as regards the claim referenced above, with 60 days of the issuance of the SOC-a timely appeal must be perfected.. 

2.  Obtain all outstanding pertinent records of VA evaluation and/or treatment of the Veteran dated from September 2013.  Follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter providing the criteria for service connection on a secondary basis and requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining  on appeal that is not currently of record. 

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA gastrointestinal examination, by an appropriate medical professional, for evaluation of GERD.  

The contents of the entire paper and electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies to include laboratory testing or endoscopies, if warranted, should be accomplished with all findings made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran currently has or has had GERD at any point pertinent to the claim on appeal (even if currently resolved)..

If so, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GERD (a)  had its onset during service or is otherwise medically-related to service; or, if not, (b) r was  caused or is aggravated (worsened beyond natural progression by service-connected disability, to include  PTSD  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation..

In addressing the above,  the examiner must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to in-service events, and as to onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6. .  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the claim for service connection for GERD in light of all pertinent evidence and legal authority..  

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West  2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


